DETAILED ACTION
The following Office action concerns Patent Application Number 16/771,537.  Claims 1-16 are pending in the application.
The applicant’s amendment filed September 20, 2022, 2022 has been entered.
The restriction requirement as to claims 2-7 and 9-12 is withdrawn and the claims are rejoined for examination.
Allowable Subject Matter
Claims 1 and 7-16 are allowable over the closest prior art of Stoessel et al (US 2018/0026209) in view of De Cola et al (US 2015/0221877).  The references do not teach or suggest a group of claimed formula (2).
Claim Rejections - 35 USC § 112
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 112 that form the basis for the rejections under this section made in this Office action:
(b) CONCLUSION.-The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 2-5 are rejected under 35 U.S.C. § 112(b) because the term “the symbols” lacks antecedent basis.  MPEP § 2173.05(e).
Claim 6 is rejected under 35 U.S.C. § 112(b) because the term “preferably” is indefinite.  It is unclear if the preferred elements are required or not.
Claim 6 is rejected under 35 U.S.C. § 112(b) because the definition of RB includes heteroaryl group which is outside the scope of claim 1.  As a result, the scope of claim 6 is unclear. 
Examiner’s Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William Young whose telephone number is (571) 270-5078.  The examiner can normally be reached Monday through Friday, 8:30 AM to 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew, can be reached at 571-272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000./WILLIAM D YOUNG/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        October 11, 2022